 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
      PATRICK K. GIBSON,
 7                                                       No. 3:17-CV-5187-RBL-DWC
 8                                    Plaintiff,
             v.                                          ORDER ADOPTING REPORT AND
 9                                                       RECOMMENDATION
      EDITH KROHA,
10                                    Defendants.
11

12          THIS MATTER is before the Court on Magistrate Judge David W. Christel’s Report and

13   Recommendation [Dkt. # ], recommending denying Plaintiff’s request for a temporary

14   restraining order. Gibson has not objected.
15
            (1)     The Report and Recommendation is ADOPTED;
16
            (2)     Plaintiff Gibson’s Motion for Injunctive Relief via Motion to Compel is denied.
17
            The Clerk is directed to send copies of this Order to Plaintiff, counsel for Defendants, and
18
     to the Hon. David W. Christel.
19

20          DATED this 14th day of Apr/2020.



                                                          A
21

22
                                                          Ronald B. Leighton
23
                                                          United States District Judge
24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
